UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1776



NEWPORT NEWS    SHIPBUILDING     AND   DRY     DOCK
COMPANY,

                                                             Petitioner,


          versus


ARCHIE T. SPIERS; DIRECTOR, OFFICE OF WORKERS'
COMPENSATION    PROGRAMS,     UNITED    STATES
DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-624-BLA)


Submitted:   December 13, 2004               Decided:   January 14, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, MASON, WALKER & HEDRICK, PC, Newport
News, Virginia, for Petitioner. Howard M. Radzely, Solicitor of
Labor, Donald S. Shire, Associate Solicitor, Mark A. Reinhalter,
Counsel for Longshore, Kathleen H. Kim, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondent Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the administrative law judge’s denial of its request for relief

from   continuing   compensation    liability   pursuant   to   33   U.S.C.

§ 908(f) (2000).      Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.   See Newport News Shpbldg. and Dry Dock Co. v. Spiers, No.

03-624-BLA (BRB May 7, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   - 2 -